Citation Nr: 9917938	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 5121 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service from March 1945 to August 1948.  He died 
in October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.  
Additionally, that decision determined that the appellant was 
not eligible for dependents' educational assistance under 
Chapter 35, Title 38, United States Code.  The appellant's 
notice of disagreement received later in 1997 did not contain 
reference to this matter.  Therefore, this matter is not for 
appellate consideration by the Board at this time.


FINDINGS OF FACT

1.  The veteran died in October 1996 at the age of 77 due to 
or as a consequence of arrhythmia, ischemic cardiomyopathy.  
Antecedent cause was given as intestinal obstruction 
secondary to chronic carcinoma.  The underlying cause was 
given as chronic renal insufficiency.  Pulmonary tuberculosis 
was listed as a condition contributing to death, but not 
related to the cause.

2.  At the time of death, service connection was in effect 
for inactive pulmonary tuberculosis, rated as noncompensably 
disabling for many years.

3.  The fatal ischemic cardiomyopathy and the veteran's 
intestinal obstruction secondary to chronic carcinoma and 
chronic renal insufficiency were not demonstrated until many 
years following service and are not related to service.  The 
veteran's tuberculosis was inactive at the time of his death 
and did not play any significant role in his demise.

4.  The veteran did not have a claim pending with VA at the 
time of his death.


CONCLUSIONS OF LAW

1.  Cardiomyopathy, carcinoma, and/or renal insufficiency 
were not incurred in or aggravated by active service, nor may 
it be presumed that the disorders were incurred in service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309 (1998)

2.  The service connected inactive pulmonary tuberculosis did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

3.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 5121 is not shown as a matter of law.  38 U.S.C.A. § 5121 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the inservice disease or injury and the current 
disability.  Carbino v. Gober, 10 Vet. App. 507 (1997).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
a claim for service connection is based on the relationship 
of one disorder to another, competent medical evidence 
showing that such relationship exists must be submitted in 
order to make the claim well grounded.  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

A lay person is competent to provide evidence on the 
incurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the inservice disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

The death certificate shows the immediate cause of death in 
October 1996 was arrhythmia, ischemic cardiomyopathy.  The 
antecedent cause was listed as intestinal obstruction 
secondary to chronic carcinoma.  The underlying cause was 
listed as chronic renal insufficiency.  It was indicated that 
a significant condition contributing to death was pulmonary 
tuberculosis III.  Because service connection was in effect 
for tuberculosis, this appears to show a nexus and therefore 
renders the claim well grounded.

Once a claim is found to be well grounded, the VA has a duty 
to assist the claimant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  In this case, the RO 
has attempted to obtain all pertinent medical records.  They 
also obtained a medical opinion about this case.  
Accordingly, the Board finds that the duty to assist has been 
met.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Service connection may be granted 
for cancer or cardiovascular disease when it is manifested to 
a degree of 10 percent disabling within one year following a 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the 
cardiovascular system, carcinoma, or renal insufficiency.  At 
the time of death, service connection was in effect for 
pulmonary tuberculosis.  It had been rated as noncompensably 
disabling since 1960.  

The record includes the report of a VA examination of the 
veteran in February 1980.  At that time it was indicated that 
a chest X-ray study compared with one done in January 1979 
showed no marked significant changes in the fibrocalcific 
densities in the right upper lung as well as calcific 
deposits in the left midlung field.  The heart remained 
normal in size and configuration.  The remainder of the 
examination was likewise unchanged.  The impression was 
pulmonary infiltrations of the right upper lung and left 
midlung field, unchanged from January 1979 to February 1980.  
The pertinent examination diagnosis was pulmonary 
tuberculosis, moderately active, chronic, inactive.  

Of record are VA outpatient treatment records dated between 
February and August 1983, indicating the veteran was seen for 
periodic complaints of occasional coughing.  He was 
prescribed Ampicillin.  Physical examination in August 1983 
revealed that the lungs had increased breath sounds at both 
apices with no rales.  The heart was unremarkable.

At the time of a VA examination in February 1984, there were 
clear breath sounds with no wheezes or rales.  The chest 
expanded equally and symmetrically and percussion was normal.  
A chest X-ray study compared with one done in August 1983 
showed no significant changes in the infiltrations in the 
right upper lobe or in the left midlung field.  The calcific 
density in the aortic knob as well as the rest of the 
examination appeared unchanged.  The impression was pulmonary 
infiltrations of the right upper lobe and left midlung 
fields, unchanged from August 1983 to February 1984.

Of record are reports of radiologic studies done of the 
veteran in August and September 1996 at the Fabunan Medical 
Clinic in San Marcelino, Zambales.  The study in August 1996 
showed minimal acid-fast infiltration, bilateral.  Also 
demonstrated was hypertensive cardiovascular disease.  
Minimal pleural effusion on the right was also noted.  The 
September study resulted in impressions of minimal acid-fast 
infiltration, regressing, and hypertensive vascular disease.  

The veteran was hospitalized at the James Gordon Hospital in 
October 1996 as a transfer from another facility.  He was 
admitted with progressive abdominal enlargement and abdominal 
pain.  Electrocardiogram tracings showed lateral wall 
ischemia.  A barium enema showed rectal sigmoid spasticity, 
diverticulum of the descending colon with narrowing of the 
midascending, and irritable cecum.  He died the following day 
with a final diagnosis of ischemic cardiomyopathy, intestinal 
obstruction due to colonic carcinoma, chronic renal 
insufficiency, and pulmonary tuberculosis III.

A tuberculosis board review report from a VA facility in 
October 1997 revealed that a review of the clinical history 
showed the veteran was last seen at the James Gordon Medical 
Hospital in October 1996 where he died.  It was noted that 
the cause of death was arrhythmia due to ischemic 
cardiomyopathy.  Pulmonary tuberculosis was cited as an 
underlying cause.

It was noted the veteran was also being seen at a private 
facility where he was allegedly being treated for pulmonary 
tuberculosis.  A review of chest X-ray studies in August and 
September 1996 showed impressions of bronchopneumonia, 
bilateral, partially cleared from August to September 1996.  
The underlying fibrocalcific residuals of both upper lungs 
and left perihilar area were unchanged.  The physician 
concluded that after review of the clinical records and a 
series of chest radiographs, that the tuberculosis at the 
time of death was stable or inactive, Stage IV.  The 
physician opined that the veteran's tuberculosis was "minimal 
and therefore could have contributed very little to the final 
demise of the patient, if at all."  The impression was 
pulmonary tuberculosis, inactive at time of death, Stage IV.

Analysis

As noted above, the veteran's death certificate lists 
tuberculosis as a condition "significantly" contributing to 
death, but not related to the cause.  While this information 
suffices to well ground the claim, it is of lower probative 
value than other evidence of record.  Specifically, a VA 
physician, the chairman of the tuberculosis board at a VA 
facility in the Philippines, reviewed the entire claims 
folder in 1997 and opined that after review of the clinical 
records and the chest X-ray studies, the veteran's 
tuberculosis at the time of his death was stable or inactive.  
The physician went on to state that the veteran's 
tuberculosis was "minimal" and therefore contributed very 
little, "if at all," to the veteran's death.  This opinion is 
of high probative value since the expert had the opportunity 
to review the veteran's medical records that covered many 
decades, including the 1996 terminal medical records, before 
rendering an opinion.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's service-connected tuberculosis played any 
significant role in the development of the fatal arrhythmia 
due to ischemic cardiomyopathy.  The Board notes that the 
appellant, as a lay person, is not competent to provide an 
opinion linking the veteran's death to a specific medical 
cause, including pulmonary tuberculosis.  As a lay person, 
she lacks the necessary medical expertise to render an 
opinion as to medical causation.  Dean v. Brown, 8 Vet. App. 
449, 455 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Additionally, the Board notes that the primary causes of 
death, arrhythmia, ischemic cardiomyopathy, intestinal 
obstruction secondary to chronic carcinoma, and chronic renal 
insufficiency, were first shown many years after service.  No 
medical evidence has been submitted that tends to link any of 
these disorders to service.  Thus, service connection is not 
warranted on this basis.  

Entitlement to Accrued Benefits

Under 38 U.S.C.A. § 5101(a) a claim must be filed in order 
for benefits to be paid or furnished to any individual under 
laws administered by the Secretary.  Applications for accrued 
benefits are governed by 38 U.S.C.A. § 5121, which states in 
relevant part:  Periodic monetary benefits...under laws 
administered by the Secretary to which an individual is 
entitled at death under existing rating decisions, are those 
based on evidence in the file at date of death (...referred 
to "accrued benefits") and due and unpaid for a period not to 
exceed one year, shall, upon the death of such individual be 
paid as follows:

(2) Upon the death of a veteran, to the living person first 
listed below:

(A) the veteran's spouse...

In Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998), reading 
the aforementioned sections together compels the conclusion 
that, in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  The 
Court indicated that accrued benefits were only those to 
which an individual was entitled at death under existing 
ratings and decisions, or those based on evidence in the file 
at date of death and due and unpaid.  The Court concluded 
that without the veteran having a claim pending at time of 
death, the surviving spouse had no claim upon which to derive 
her own application.  

In the instant case, the claims file is absent any evidence, 
nor does the appellant contend, that the veteran had a claim 
pending for any VA benefit at the time of his death.  
Accordingly, there is no legal basis to the appellant's 
claim.  As the law and not the evidence is dispositive in 
this case, entitlement to payment of accrued benefits to the 
appellant is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals




 

